DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/05/2021 has been entered.
This office action is responsive to the amendment filed on 05/27/2021. As directed by the amendment: claims 1, 12, and 15 have been amended, claims 5, 17, and 20 have been cancelled and claims 21-23 have been added. Thus, claims 1-4, 6-16, 18, 19, and 21-23 are presently pending in this application.
Claim Objections
Claims 1-4, 6-16, 18, 19, and 21-23 are objected to because of the following informalities:  The claims use “the” and “said” interchangeably. The claims should be amended to either always recite “the” or to always recite “said”.  Appropriate correction is required.
Claim 1 is objected to because of the following informalities:  lines 18-19 recite “said locking units” which should be “said first and second locking units”.  Appropriate correction is required.
Claim 12 is objected to because of the following informalities:  
Line 13 recites “between first outer rigid member” which should be “between the
Line 31 recites “said first outer rigid member: compressing said inner” which The Office believes should be “said first outer rigid member[[:]]; compressing said inner”.
 Appropriate correction is required.
Claim 15 is objected to because of the following informalities:  
Lines 16-17 recite “said locking units” which should be “said first and second locking units”.;
Line 23 recites “back into a locked configuration” which should be “. 
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “interconnecting mechanism for connecting to another surgical clip” in claim 10. For examination purposes “interconnecting mechanism” will be interpreted based on pg. 13 ln. 29 - pg. 14 ln. 3 as a coupler and structural equivalents thereof.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-14 and 21-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites “a first clip arm and second clip arm” in line 16 and Lines 7-8 recite “a first clip arm…a second clip arm”. Therefore it is unclear if “a first clip arm and second clip arm” in line 16 are the same as those recited in lines 7-8 or additional clip arms. For examination purposes, the claim limitation will be interpreted such that those clip arms recited in line 16 are the same as those recited in lines 7-8, “the first clip arm and the second clip arm”. Appropriate correction is required. 
Claim 12 recites “the introducer distal tip to contact the flexible extension adjacent the inflection point to pivot the second clip arm away from the first clip arm about the inflection point to allow said distal-most clip to shift autonomously to a deployed configuration”. It is unclear how the clip shifts autonomously to a deployed configuration if the introducer distal tip to contact the flexible extension adjacent the inflection point to pivot the second clip arm away from the first clip arm. In other words by having “the introducer distal tip to contact the flexible extension adjacent the inflection point to pivot the second clip arm away from the first clip arm about the inflection point” the clip is shifted to the deployed configuration by that contact and not autonomously. Therefore, the scope of the claim is unclear. For examination purposes, the claim will be interpreted such that the clip shifts to the deployed configuration with only the assistance of the introducer tip. Appropriate correction is required. 
Claim 14 recites “an introducer” in line 4. It is unclear if this is the same introducer that has the introducer distal tip recited in claim 12 or a separate introducer. For examination 
Claim 22 recites “the inner elastic members” which is unclear because only one inner elastic member is claimed. For examination purposes, the claim limitation will be interpreted as “the inner elastic member[[s]]”. Appropriate correction is required.
Claim 22 recites “the inner elastic members applies a compressive pressure of at least 5 gr/mm2 when a distance of at least 0.1 mm separates between said inner elastic members of said first clip arm and second inner elastic member” which is method step in an apparatus claim rendering the scope of the claim unclear. For examination purposes, the claim limitation will be interpreted as “the inner elastic member is configured to applying a compressive pressure of at least 5 gr/mm2 when a distance of at least 0.1 mm separates between said inner elastic members of said first clip arm and second inner elastic member”. Appropriate correction is required.
Claim 22 recites “between said inner elastic members of said first clip arm and second inner elastic member”. This limitation is unclear because no second inner elastic member is claimed. Furthermore, it is unclear if this claim limitation is attempting to introduce a second inner elastic member or not. For examination purposes, the claim limitation will be interpreted as a second inner elastic member is being introduced. Appropriate correction is required.
Claim 23 recites “the inner elastic members” which is unclear because only one inner elastic member is claimed. For examination purposes, the claim limitation will be interpreted as “the inner elastic member[[s]]”. Appropriate correction is required.
Claim 23 recites “the inner elastic members applies a compressive pressure of at least 5 gr/mm2 when a distance of at least 0.1 mm separates between said inner elastic members of said first clip arm and second inner elastic member” which is method step in an apparatus claim 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-11, 15, 16, 18, 19, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Bagaoisan et al. (US 2014/0243862 A1) in view of Nakao et al. (US 5,222,961) and LeVeen et al. (US 4,390,019).
Regarding claims 1 and 15 Bagaoisan discloses (fig. 1-4 and 14-18) a surgical clip 100 comprising: 
a first clip arm 102 including a first outer rigid member 102 (see ¶0065, disclosing that 102 is made of a rigid material); 
a second clip arm 101 pivotally connected to said first clip arm 102 at a proximal connection region 110 (see fig. 1 and 3A);
the second clip arm 101 adjoins the proximal connection region with a flexible extension (see annotated fig. 1 below), wherein the flexible extension is curved with an inflection point (see annotated fig. 1 below, ¶0050, and 0052), and the first clip arm 102 adjoins the proximal 
a first locking unit 113 protruding from said first clip arm 102 towards said second clip arm 101 (see fig. 1 and ¶0064) and a second locking unit 131 (see fig. 1 and ¶0071); 
and said first locking unit 113 including a first locking member (hook portion of 113 having 117; see fig. 1); said second locking unit 131 including a second locking member (edge of 131 that engages 113; see fig. 4 and ¶0071), and wherein said first locking member is configured to engage with said the second locking member (see fig. 2 and col. 4 ln. 1-17);
the surgical clip 100 has a stowed configuration (configuration of fig. 14) in which said first and second clip arms (102, 101) are in proximity (see fig. 14); the surgical clip 100 is shiftable from said stowed configuration to a deployed configuration (configuration of fig. 15) in which said first and second clip arms (102, 101) are distant from each other (see fig. 15), and wherein said first and second clip arms (102, 101) are forcible from said deployed configuration (configuration of fig. 15) into a locked configuration (configuration of fig. 4 and 18) in which said first and second locking units are engaged with each other (see fig. 4, 18, and ¶0072). 

    PNG
    media_image1.png
    764
    851
    media_image1.png
    Greyscale

Bagaoisan is silent regarding the second locking unit protruding from said second clip arm towards said first clip arm; said first locking unit further includes a first contacting surface oppositely facing said first locking member and said second locking unit includes a second contacting surface oppositely facing said second locking member; in the stowed configuration said first and second arms are in a closed configuration and said locking units are elastically stressed in a deformation such that said first and second contacting surfaces contact each other and said first and second locking members are non-engaged with each other; in the locked configuration said first and second locking units are absent of said deformation.

said first locking unit 412 including a first locking member (hook shape of 412, see annotated fig. 34A below) and said second locking unit 414 including a second locking member (hook shape of 414, see annotated fig. 34A below), and wherein said first locking member (hook shape of 412, see annotated fig. 34A below) is configured to engage with said a second locking member (hook shape of 414, see annotated fig. 34A below; see fig. 34C, col. 17 ln. 23-36 and col. 18 ln. 55-65); and said first locking unit 412 further includes a first contacting surface (straight rear portion of 412; see annotated fig. 34A below) oppositely facing said first locking member (hook shape of 412, see annotated fig. 34A below) and said second locking unit 414 includes a second contacting surface (straight rear portion of 414; see annotated fig. 34A below) oppositely facing said second locking member (hook shape of 414, see annotated fig. 34A below); 
the surgical clip has a stowed configuration (configuration of fig. 34A) in which said first 410a and second 410b arms are in a closed configuration (see fig. 34A) and said first 410a and second 410b clip arms are in proximity and said locking units (412, 414) are elastically stressed in a deformation (see col. 17 ln. 23-36, the disclosure of “at least one of…the two locking elements is deformed” which can include both locking elements as deformed because at least one of can include more than one) such that said first and second contacting surfaces (straight rear portion of 412, 414; see annotated fig. 34A below) contact each other and said first and 

    PNG
    media_image2.png
    612
    848
    media_image2.png
    Greyscale

Nakao discloses the genus of a surgical clip with “at least one of the legs, bright portion, or two locking elements is deformed”. Claims 1 and 15 recite the species of both locking 
Furthermore, when the reference teaches a small genus which places a claimed species in the possession of the public as in In re Schaumann, 572 F.2d 312, 197 USPQ 5 (CCPA 1978), and the species would have been obvious even if the genus were not sufficiently small to justify a rejection under 35 U.S.C. 102. Therefore, it would have also been obvious to one of ordinary skill in the art, at before the effective filing date of the claimed invention, to try making both locking elements deformable since it has been held “When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product is not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show it was obvious under 35 U.S.C. 103.” KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Bagaoisan to have the second locking unit protruding from said second clip arm towards said first clip arm; said first locking unit further includes a first contacting surface oppositely facing said first locking member and said second locking unit 
Bagaoisan further teaches teeth protruding inward from said first outer rigid member (see fig. 2), wherein the teeth can be any other structures/shapes so long as they enable effective securement of a vessel or tissue (see ¶0066). 
Bagaoisan as modified is silent regarding an inner elastic member protruding inward from said first outer rigid member towards said second clip arm; wherein in response to closing said clip to said locked configuration around a body part comprising an organ or tissue, said inner elastic member deforms toward said first outer rigid member to conform to said body part and to compress said body part while said first outer rigid member prevents deformation of the first clip arm and limits said deformation of said inner elastic member.
However LeVeen, in the same filed of endeavor, teaches (fig. 1-3) a surgical clip 1 comprising: a first clip arm 3 including a first outer rigid member (plastic part of 3; see fig. 1, col. 2 ln. 11-25, and col. 3 ln. 5-10); a second clip arm 2 pivotally connected to said first clip arm at a proximal connection region 4 (see fig. 1 and col. 2 ln. 11-25); an inner elastic member 8 protruding inward from said first outer rigid member 3 towards said second clip arm 2 (see fig. 2, col. 2 ln. 29-46, and col. 3 ln. 5-25), wherein the inner elastic member 8 enables effective 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Bagaoisan as modified to have an inner elastic member protruding inward from said first outer rigid member towards said second clip arm; wherein in response to closing said clip to said locked configuration around a body part comprising an organ or tissue, said inner elastic member deforms toward said first outer rigid member to conform to said body part and to compress said body part while said first outer rigid member prevents deformation of the first clip arm and limits said deformation of said inner elastic member as taught by LeVeen, for the purpose of being able to clamp the bold vessel tightly without causing damage to the blood vessel (see LeVeen col. 3 ln. 5-25 and 30-37).
Regarding claim 2, Bagaoisan as modified discloses the claimed invention substantially as claimed, as set forth above for claim 1. Bagaoisan as modified further teaches (Nakao: fig. 34A-34C) said first locking member (Nakao: hook shape of 412; see annotated fig. 34A below) faces toward a distal end of the surgical clip and second locking member (Nakao: hook shape of 414; see annotated fig. 34A below) faces towards a proximal end of the surgical clip (Nakao: see annotated fig. 34A below).

    PNG
    media_image3.png
    611
    876
    media_image3.png
    Greyscale

Regarding claim 3, Bagaoisan as modified discloses the claimed invention substantially as claimed, as set forth above for claim 1. Bagaoisan further discloses (fig. 1-4 and 14-18) in said locked configuration (configuration of fig. 4, 18) said first (hook portion of 113 having 117; see fig. 1) and second (edge of 131 that engages 113; see fig. 4) locking members are in a space between said first 102 and second clip 101 arms (see fig. 4).
Regarding claims 4 and 18, Bagaoisan as modified discloses the claimed invention substantially as claimed, as set forth above for claims 1 and 15. Bagaoisan as modified further teaches (Nakao: fig. 34A-34C) said first and second locking units (Nakao: 412, 414) are configured to shift from said deformation to a state absent of said deformation autonomously when said first and second arms (Nakao: 410a, 410b) are shifted from said stowed configuration 
Regarding claim 6, Bagaoisan as modified discloses the claimed invention substantially as claimed, as set forth above for claim 1. Bagaoisan as modified further teaches (Nakao: fig. 34A-34C) in said stowed configuration (Nakao: configuration of fig. 34A) a surface of contact between said first and second contact surface (Nakao: straight rear portion of 412, 414; see annotated fig. 34A below) is substantially parallel to a direction of said protruding of said locking units (Nakao: see annotated fig. 34A below) and said first and second locking units (Nakao: 412, 414) are deformed by a stress substantially normal to said surface of contact (Nakao: the first and second locking units are deformed such that the contacting surfaces and not the hooks engage, this deformation would require a force normal to the contact surface) and in said locked configuration (Nakao: configuration of fig. 34C) said first and second locking members (Nakao: hook shape of 412, 414; see annotated fig. 34A above) apply a resistive force (Nakao: force provided by one hook shape on the other) preventing opening of the surgical clip to said deployed configuration and wherein said resistive force is substantially parallel to said direction of said protruding (Nakao: see fig. 34C).

    PNG
    media_image4.png
    570
    830
    media_image4.png
    Greyscale

Regarding claim 7, Bagaoisan as modified discloses the claimed invention substantially as claimed, as set forth above for claim 1. Bagaoisan as modified further teaches (Nakao: fig. 34A-34C) said first and second contacting surfaces (Nakao: straight rear portion of 412, 414; see annotated fig. 34A above) are smooth and configured for sliding with respect to each other (Nakao: see fig. 34A-C and col. 16 ln. 8-41).
Regarding claim 8, Bagaoisan as modified discloses the claimed invention substantially as claimed, as set forth above for claim 1. Bagaoisan as modified further teaches (Nakao: fig. 34A-34C) said surgical clip is forcible from said deployed configuration into said locked configuration by compression force of said first clip arm towards said second clip arm (Nakao: 410a, 410b see fig. 34A-C, col. 13 ln. 16-41, col. 17 ln. 1-12).
Regarding claim 9, Bagaoisan as modified discloses the claimed invention substantially as claimed, as set forth above for claim 8. Bagaoisan as modified further teaches (Nakao: fig. 
Regarding claim 10, Bagaoisan as modified discloses the claimed invention substantially as claimed, as set forth above for claim 1. Bagaoisan as modified is further silent regarding an interconnecting mechanism for connecting to another surgical clip. However Nakao further teaches (fig. 34A-34C) an interconnecting mechanism for connecting to another surgical clip (see col. 19 ln. 5-17). Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Bagaoisan as modified to have an interconnecting mechanism for connecting to another surgical clip as taught by Nakao, for the purpose of being able to deliver multiple surgical clips (see Nakao col. 19 ln. 5-17).
Regarding claims 11 and 16, Bagaoisan as modified discloses the claimed invention substantially as claimed, as set forth above for claims 1 and 15. Bagaoisan as modified further teaches (Bagaoisan: fig. 1-4 and 14-18) said second clip arm 101 includes a second outer rigid member 101 (Bagaoisan: see fig. 1, see ¶0065, disclosing that 101 is made of a rigid material) and said locking members are located between said first outer rigid member and said second outer rigid member (Nakao: fig. 34A-34C, see claim 1 above).
Regarding claim 19, Bagaoisan as modified discloses the claimed invention substantially as claimed, as set forth above for claim 18. Bagaoisan as modified further teaches (Nakao: fig. 34A-34C) said first and second locking members (Nakao: hook shape of 412, 414; see annotated fig. 34A above) are configured engage each other autonomously when said first and second arms (Nakao: 410a, 410b) are shifted from said open configuration (Nakao: configuration of fig. 
Regarding claim 23, Bagaoisan as modified discloses the claimed invention substantially as claimed, as set forth above for claims 1 and 15. Bagaoisan as modified further teaches the inner elastic member (8: LeVeen) is configured (see 112b rejection above) to apply a compressive pressure (LeVeen: col. 3 ln. 11-25 and 30-37).
Bagaoisan as modified does not expressly disclose the compressive pressure of at least 5 gr/mm2 when a distance of at least 0.1 mm separates between said inner elastic members of said first clip arm and second clip arm.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Bagaoisan as modified to have the compressive pressure of at least 5 gr/mm2 when a distance of at least 0.1 mm separates between said inner elastic members of said first clip arm and second clip arm since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Bagaoisan as modified would not operate differently with the claimed pressure since the elastic member would still serve to compress a vessel. Further, applicant places no criticality on the range claimed, indicating simply that the compression is “optional” (specification pg. 21 ln. 6-24). 

Claims 1, 15, and 22 are rejected under a variant interpretation of LeVeen:
Regarding claims 1, 15, and 22 Bagaoisan discloses (fig. 1-4 and 14-18) a surgical clip 100 comprising: 
a first clip arm 102 including a first outer rigid member 102 (see ¶0065, disclosing that 102 is made of a rigid material); 
a second clip arm 101 pivotally connected to said first clip arm at a proximal connection region 110 (see fig. 1 and 3A);
the second clip arm 101 adjoins the proximal connection region with a flexible extension (see annotated fig. 1 below), wherein the flexible extension is curved with an inflection point (see annotated fig. 1 below, ¶0050, and 0052), and the first clip arm 102 adjoins the proximal connection region 110 with a rigid extension (see annotated fig. 1 below and ¶0050, 0065 disclosing that the clip is made from a rigid material); 
a first locking unit 113 protruding from said first clip arm 102 towards said second clip arm 101 (see fig. 1 and ¶0064) and a second locking unit 131 (see fig. 1 and ¶0071); 
and said first locking unit 113 including a first locking member (hook portion of 113 having 117; see fig. 1); said second locking unit 131 including a second locking member (edge of 131 that engages 113; see fig. 4 and ¶0071), and wherein said first locking member is configured to engage with said a second locking member (see fig. 2 and col. 4 ln. 1-17);
the surgical clip 100 has a stowed configuration (configuration of fig. 14) in which said first and second clip arms are in proximity (see fig. 14); the surgical clip 100 is shiftable from said stowed configuration to a deployed configuration (configuration of fig. 15) in which said first and second clip arms (102, 101) are distant from each other (see fig. 15), and wherein said first and second clip arms (102, 101) are forcible from said deployed configuration (configuration of fig. 15) into a locked configuration (configuration of fig. 4 and 18) in which said first and second locking units are engaged with each other (see fig. 4, 18, and ¶0072). 

    PNG
    media_image1.png
    764
    851
    media_image1.png
    Greyscale

Bagaoisan is silent regarding the second locking unit protruding from said second clip arm towards said first clip arm; said first locking unit further includes a first contacting surface oppositely facing said first locking member and said second locking unit includes a second contacting surface oppositely facing said second locking member; in the stowed configuration said first and second arms are in a closed configuration and said locking units are elastically stressed in a deformation such that said first and second contacting surfaces contact each other and said first and second locking members are non-engaged with each other; in the locked configuration said first and second locking units are absent of said deformation.

said first locking unit 412 including a first locking member (hook shape of 412, see annotated fig. 34A below) and said second locking unit 414 including a second locking member (hook shape of 414, see annotated fig. 34A below), and wherein said first locking member (hook shape of 412, see annotated fig. 34A below) is configured to engage with said a second locking member (hook shape of 414, see annotated fig. 34A below; see fig. 34C, col. 17 ln. 23-36 and col. 18 ln. 55-65); and said first locking unit 412 further includes a first contacting surface (straight rear portion of 412; see annotated fig. 34A below) oppositely facing said first locking member (hook shape of 412, see annotated fig. 34A below) and said second locking unit 414 includes a second contacting surface (straight rear portion of 414; see annotated fig. 34A below) oppositely facing said second locking member (hook shape of 414, see annotated fig. 34A below); 
the surgical clip has a stowed configuration (configuration of fig. 34A) in which said first 410a and second 410b arms are in a closed configuration (see fig. 34A) and said first 410a and second 410b clip arms are in proximity and said locking units (412, 414) are elastically stressed in a deformation (see col. 17 ln. 23-36, the disclosure of “at least one of…the two locking elements is deformed” which can include both locking elements as deformed because at least one of can include more than one) such that said first and second contacting surfaces (straight rear portion of 412, 414; see annotated fig. 34A below) contact each other and said first and 

    PNG
    media_image2.png
    612
    848
    media_image2.png
    Greyscale

Nakao discloses the genus of a surgical clip with “at least one of the legs, bright portion, or two locking elements is deformed”. Claims 1 and 15 recite the species of both locking 
Furthermore, when the reference teaches a small genus which places a claimed species in the possession of the public as in In re Schaumann, 572 F.2d 312, 197 USPQ 5 (CCPA 1978), and the species would have been obvious even if the genus were not sufficiently small to justify a rejection under 35 U.S.C. 102. Therefore, it would have also been obvious to one of ordinary skill in the art, at before the effective filing date of the claimed invention, to try making both locking elements deformable since it has been held “When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product is not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show it was obvious under 35 U.S.C. 103.” KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Bagaoisan to have the second locking unit protruding from said second clip arm towards said first clip arm; said first locking unit further includes a first contacting surface oppositely facing said first locking member and said second locking unit 
Bagaoisan further teaches teeth protruding inward from said first outer rigid member (see fig. 2), wherein the teeth can be any other structures/shapes so long as they enable effective securement of a vessel or tissue (see ¶0066). 
Bagaoisan as modified is silent regarding an inner elastic member protruding inward from said first outer rigid member towards said second clip arm; wherein in response to closing said clip to said locked configuration around a body part comprising an organ or tissue, said inner elastic member deforms toward said first outer rigid member to conform to said body part and to compress said body part while said first outer rigid member prevents deformation of the first clip arm and limits said deformation of said inner elastic member; the inner elastic member is configured to apply a compressive force; a second inner elastic member.
However LeVeen, in the same filed of endeavor, teaches (fig. 1-3) a surgical clip 1 comprising: a first clip arm 3 including a first outer rigid member (plastic part of 3; see fig. 1, col. 2 ln. 11-25, and col. 3 ln. 5-10); a second clip arm 2 pivotally connected to said first clip arm at a proximal connection region 4 (see fig. 1 and col. 2 ln. 11-25); inner elastic members 8 including a first inner elastic member (portion of 8 on 3; see fig. 2) protruding inward from said first outer 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Bagaoisan as modified to have inner elastic members including a first inner elastic member protruding inward from said first outer rigid member towards said second clip arm and a second inner elastic member; wherein in response to closing said clip to said locked configuration around a body part comprising an organ or tissue, said inner elastic member deforms toward said first outer rigid member to conform to said body part and to compress said body part while said first outer rigid member prevents deformation of the first clip arm and limits said deformation of said inner elastic member as taught by LeVeen, for the purpose of being able to clamp the bold vessel tightly without causing damage to the blood vessel (see LeVeen col. 3 ln. 5-25 and 30-37).
Bagaoisan as modified does not expressly disclose the compressive pressure of at least 5 gr/mm2 when a distance of at least 0.1 mm separates between said inner elastic members of said first clip arm and second inner elastic member.
. 
Response to Arguments
Applicant’s arguments, see pg. 9, filed 05/27/2021, with respect to the objection of claim 1 have been fully considered and are persuasive.  The objection of claim 1 has been withdrawn. 
Applicant’s arguments, see pg. 9, filed 05/27/2021, with respect to the rejections under 35 U.S.C. 101 have been fully considered and are persuasive.  The rejections under 35 U.S.C. 101 have been withdrawn. 
Applicant’s arguments, see pg. 9-10, filed 05/27/2021, with respect to the rejection(s) of claim(s) 1 and 15 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Bagaoisan, Nakao, and LeVeen.
Applicant’s arguments, see pg. 11, filed 05/27/2021, with respect to the rejection of claim 12 under 35 U.S.C. 103 have been fully considered and are persuasive.  The rejection of claim 12 under 35 U.S.C. 103 has been withdrawn. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Cerwin et al. (US 4,550,729): teaches of a clip with a flexible extension and inflection region; Jewusiak (US 4,638,804): teaches of a clip with a flexible extension and inflection region.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE H SCHWIKER whose telephone number is (571)272-9503.  The examiner can normally be reached on Monday - Friday 7:30 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHERINE H SCHWIKER/Primary Examiner, Art Unit 3771